            Case 3:19-cv-00105-MMD-WGC Document 138 Filed 09/23/20 Page 1 of 2




 1   Janine C. Prupas
     Nevada State Bar No. 9156
 2   SNELL & WILMER L.L.P.
     50 West Liberty Street
 3   Suite 510
     Reno, NV 89501
 4   Tel: (775) 785-5440
     Email: jprupas@swlaw.com
 5
     Ashish Mahendru (pro hac vice)
 6   Darren A. Braun (pro hac vice)
 7   MAHENDRU, P.C.
     635 Heights Blvd.
 8   Houston, Texas 77007
     Tel: (713) 571-1519
 9   amahendru@thelitigationgroup.com
     dbraun@thelitigationgroup.com
10
     Attorneys for Plaintiff
11

12                             IN THE UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
13

14
      RB PRODUCTS, INC.,                           CASE NO.: 3:19-cv-00105-MMD-WGC
15
              Plaintiffs,                              ORDER GRANTING PLAINTIFF’S
16    vs.                                                 MOTION TO LIFT STAY
17    RYZE CAPITAL, L.L.C.; ENCORE DEC,
18    L.L.C.; RYZE RENEWABLES RENO,
      L.L.C.; RYZE RENEWABLES, L.L.C.;
19    MICHAEL BROWN; CHRIS DANCY;
      RESC, L.L.C.; RYZE RENEWABLES LAS
20    VEGAS, L.L.C.; MATT PEARSON; AND
      RANDY SOULE,
21

22            Defendants.

23

24           Before the Court is Plaintiff RB Products’ Motion to Lift Stay and Motion for Status
25
     Conference.     This Court has reviewed the motion and finds that the requested relief be
26
     GRANTED.
27

28
                                              Page 1 of 2
          Case 3:19-cv-00105-MMD-WGC Document 138 Filed 09/23/20 Page 2 of 2




            IT IS ORDERED that RB Products’ Motion to Lift Stay is granted in its entirety and that
 1

 2   the stay imposed in ECF No. 133 is no longer in effect. This case shall be placed on the Court’s

 3   active docket.

 4

 5

 6
                   September 23, 2020
            DATED:________________________
 7

 8
                                                 __________________________________
 9
                                                 HON. MIRANDA M. DU
10                                               CHIEF UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               Page 2 of 2
